                                                                                                           CLERK'S OFFI
                                                                                                                      CEU.S.DlSQ COURT
  AO2458 lRev.2/18-VAW Mli
                         tions05/17)Judgmcnti
                                            naCriminalCase                                                         ATLYNCHBURQ VA           '
             sheet1                                                                                                       FILED
                                                                                                                       JUL 26 2218
                                            TED STATES DISTRICT C0                                    T           JUQQLC.9 U       ,CLERK
                                                WesterllDistrictofVirginia                                        BY:Foup
                                                                                                                        a ctsr
                                                                                                                             qx
         UNITED STATES0F AM ERICA                                     JUDGM ENT IN A CRIM INAL CASE
                           V.                                         CaseN uinber: DVAW 318CR000025-003
      THOM AS W ALTER GILLEN                                          Case N um ber:
                                                                      USM N um ber: 77035112
                                                                      DavidEustis,Esq.
                                                                      Defendant'sAttorney       .
THE DEFENDANT:
I
XIpleadedguiltytocountts) One
Z pleadednolocontenderetocountts)
  whichw asacceptedby thecourt.
Z wasfoundguiltyoncountts)
   afterapleaofnotguilty,

Thedefendantisadjudicatedgtliltyoftheseoffenses:
 Title & Section              Nature ofO ffense                                                       Offense Ended              Count
18U.S.C.j371           Conspiracy toRiot                                                                 10/10/2018                 1




       Thedefendantissentencedasprovidedinpages2through                   7         ofthisjudgment.Thesentenceisimposedpursuantto
theSentencingReform Actof1924.
Z Thedefendanth% beenfoundnotguiltyoncountts)                                                                      .



X Countts)              Two                 X is Z aredismissedonthemotionoftheUnitedStates.
     ililtisorderedthatthedefendpntmustnotifytheUnltedSttesattomeyforthisdiltrlctwithin30daysof>nychangeofname,residepce
ohrema
t    defenja
           an
            dtdmu
               resstuno
                      tt
                       lt
                        lf
                         ayllth
                              fi
                               e
                               ne
                                cs
                                 lurretsa
                                        tl
                                         n
                                         tu
                                          dtUn
                                            ionltc
                                                 eo
                                                  dsVa
                                                    tsa
                                                      te
                                                       ns
                                                        dast
                                                           pto
                                                             er
                                                              cn
                                                               la
                                                                el
                                                                 yao
                                                                   sf
                                                                    sema
                                                                      ssme
                                                                        terlgas
                                                                              lc
                                                                               lmp
                                                                                hanog
                                                                                    ses
                                                                                      dl
                                                                                       pnyetc
                                                                                            ho
                                                                                             ln
                                                                                              sJ
                                                                                               ouml
                                                                                                 dgcmç
                                                                                                     clr
                                                                                                       nc
                                                                                                        tuams
                                                                                                           ret
                                                                                                             faun
                                                                                                              .
                                                                                                                ll
                                                                                                                 c
                                                                                                                 yes
                                                                                                                   pmd.Iforderedtopayrestitutlon,
                                                                      July 19,2019
                                                                      DateofImpositionofJudgment

                                                                                                                   w e
                                                                      signatureo
                                                                               -rludge



                                                                      N orm an K .M oon,SeniorUnited StatesD istrictJudge
                                                                      N ameandTitleofJudge

                                                                                            Jf Qo q
                                                                      Date




     Case 3:18-cr-00025-NKM-JCH Document 159 Filed 07/26/19 Page 1 of 7 Pageid#: 1160
AO2458     (Rev.2/18-VAW Additi
                              ons05/17)JudgmentinCri
                                                   minalCase
           Sheet2-- Im prisonm ent    ..   .                                          -

                                                                                            Judgment-Page   2    of   7
D EFEN DAN T: TH OM AS W ALTER GILLEN
CA SE N U M BER :DVAW 318CR000025-003


                                                         M     RISON M ENT
         Thedefendantishereby comm ittedtothecustody oftheFederalBureau ofPrisonstobeim prisonedforatotalterm of:

  Thirty-three(33)months



  (K ThecourtmakesthefollowingrecommendationstotheBureauofPrisons:
  Defendantto beincarcerated atFC1Term inalIsland,CaliforniaorM DC LosAngeles,nearhishom etown in LosAngeles,California.




  (EI ThedefendantisremandedtothecustodyoftheUnitedStatesMarshal.
  !-1 ThedefendantshallsurrendertotheUnitedStatesMarshalforthisdistrict:
         Z at                                  El a.m. I-Ip.m. on
         r'-1 asnotifiedbytheUnited StatesM arshal.

     r-l Thedefendantshallsurrenderforserviceofsentenceattheinstitution designatedbytheBureau ofPrisons:
         Z before         on
         Z asnotifiedbytheUnitedStatesMarslal.
         Z asnotifiedbytheProbationorPretrialServicesOffice.

                                                               M TU M
 lhaveexecutedthisjudgmentasfollows:




         Defendantdelivered on                                                to

 a                                               ,withacertifiedcopyofthisjudgment.


                                                                                          UNITED STATESM RSM L

                                                                   By
                                                                                      DE?UTY UNITED STATESMARSHAL




       Case 3:18-cr-00025-NKM-JCH Document 159 Filed 07/26/19 Page 2 of 7 Pageid#: 1161
A0 2458 (Rev.2/18-VAW Addi
                         tions05/17)JudgmcntinaCriminalCase
         Sheet3- SupervisedRelemsc
                                                                                       Judgment-page   3   of       7
DEFENDANT: THOM ASW ALTER GILLEN
CA SE N UM BER :DVAW 318CR000025-003
                                                SUPERYISED RELEASE
Upon release from im prisonment,youw illbe on supervised release foraterm of:
Two(2)years.




                                             M ANDATORY C ONDITIO NS
     You mustnotcom mitanotherfederal,stateorlocalcrim e.
     ((IYoumustmakerestitutioninaccordancewithsections3663and3663A,oranyotherstatuteauthorizingasentenceof
        restitution.(checkkapplicable)
3. Youm ustnotunlawfully possessacontrolledsubstance.
4. Youm ustrefrainfrom anyunlaw fuluseofacontrolled substance.Youm ustsubmittoonedrugtestw ithin 15daysofreleasefrom
   im prisonmentandatleasttwoperiodicdrugteststhereafter, asdeterminedbythecourt.
            I
            Z Theabovedrugtestingconditionissuspended,basedonthecourt'sdeterminationthatyou
               posealow riskoffuturesubstanceabuse.(checkçapplicable)
5.   X YoumustcooperateinthecollectionofDNA asdirectedbytheprobationofficer.(checknapplicable)
6.   gl
      éjYoumustcomplywiththerequirementsoftheSexOffenderRegistrationandNotificationAct(34U.S.C.j20901,etseq.)as
        directedbytheprobationofficer,theBureauofPrisons,oranystatesexoffenderregistrationagency inw hichyoureside,work,
        areastudent,orwereconvictedofaqualifyingoffense.(checkçapplicable)
     Z Youmustpadicipateinanapprovedprogram fordomesticviolence.(checkfapplicable)
Youmustcomply withthestandardconditionsthathavebeen adoptedbythiscourtaswellasw ithanyotherconditionsontheattached
Page.



     Case 3:18-cr-00025-NKM-JCH Document 159 Filed 07/26/19 Page 3 of 7 Pageid#: 1162
AO2458    (Rev.2/18-VAW Addi
                           tions05/17)JudgmcntinaCrilninalCase
          Shcet3A - SuptrvisedRelease
                                                                                              Judgment-page     4    of        7
DEFENDANT: THOMASW M TER GILLEN
CASE N UM BER:DVAW 318CR000025-003
                                  STANDARD CO NDITION S OF SUPERVISION

Aspartofyoursupervisedrelease,youmustcomplywiththefollowingstandard conditionsofsupel-          vision.Theseconditionsareim posed
becausethey establish the basicexpectationsforyourbehaviorwlzile on supervision and identify them inim um toolsneeded by probation
officersto keep inform ed,reportto the courtabout,and bring aboutim provementsin yourconductand condition.
    Youmustreqorttotheprobationofficeinthefederaljudicialdistrictwhereyouareauthorizedtoresidewithin72hoursofyour
   releasefrom lmprisonment,unlesstheprobation officerinstnlctsyoutoreporttoadifferentprobation officeorw ithin adifferenttim e
   frame.
2. Aherinitially reportingtotheprobationoffice,youw illreceiveinstructionsfroln thecourtortheprobation officerabouthow and
   when you mustreportto the probation officer,and you nzustreportto the probation ofticerasinstructed.
    Youmustnotknowinglyleavethefederaljudicialdistrictwhereyouareauthorizedtoresidewithoutfirstgettingpennissionfrom the
    courtorthe probation officer.
    Youm ustanswertruthfullythequestionsaskedbyyourprobationofficer.
    Youmustliveataplaceapprovedbytheprobation officer.Ifyouplantochangewhereyouliveoranythingaboutyourliving
    arrangements(suchasthepeopleyoulivewith),youmustnotlfythegrobationofficeratleast10daysbeforethechange.Ifnotifying
     theprobationofficerinadvanceisnotpossibledueto unanticipatedclrcumstances,youmustnotifytheprobationofficerwithin72
     hoursofbecoming awareofachangeorexgectedchange.
6. Youm ustallow theprobationofficertovisltyouatanytim eatyourhomeorelsewhere,andyoumustpennittheprobationofficerto
   takeanyitem sprohibitedbytheconditionsofyoursupervisionthatheorsheobservesinplain view .
    Youmustworkfulltime(atleast30hoursperweek)atalawftlltypeofemployment,unlesstheprobationofficerexcusesyoufrom
    doing so.Ifyoudo nothavefull-timeemploymentyoumusttrytofindfull-timeemployment,unlesstheyrobationofficerexcuses
    youfrom dolngso.Ifyouplantochangewhereyouworkoranythingaboutyourwork(suchasyourpositlonoryourjob
    responsibilities),youmustnotifytheprobationoftkeratleast10daysbeforethechange.lfnotifyingtheprobationofficeratleast10.
   daysinadvanceisnotpossibleduetounanticipatedcircumstances,youmustnotifytheprobationofficerwithin72hoursof
   becom ingawareofachangeorexpectedchange.
2. Youm ustnotcomm unicateorinteractwithsom eoneyouknow isengagedincriminalactivity.lfyouknow someone hasbeen
   convictedofafelony,you mustnotknowingl y com municateorinteractwiththatpersonwithoutfirstgetting the permission ofthe
   probation officer.
9. Ifyouarearrestedorquestionedby aIaw enforcementofficer,ypumustnotifztheplobationofficerwithin72 hpurs.
I0. Youmustnotown,possess,orhaveaccesstoafirearm,ammunltion,destructlvedevlce,ordangerousweapon(I.e.,anythingthatwas
    designed,orwasmodifedfor,thespeciticpurposeofcausingbodilyinjuryordeathtoanotherpersonsuchasnunchakusortasers).
11. Youlnustnotactormakeanyagreem entwithalaw enforcementagency toactasaconfidentialhumansourceorinformantw ithout
    firstgetting thepenmission ofthecourt.
12. Iftheprobationofficerdeterminesthatyouposeariskto anotherperson(including anorganization),theprobationofficermay
    requireyoutonotifythepersonabouttherisk andyoum ustcom plyw iththatinstruction.Theprobationofficermay contactthe
    person and confrm thatyouhavenotifiedthepersonabouttherisk.
13. Youm ustfollow theinstructionsoftheprobationofficerrelatedto theconditionsofsupervision.


U.S.Probation OfficeU seO nly
A U.S.probation officerhasinstructed m eon the conditionsspecified by the courtand hasprovided me with a written copy ofthis
judgmentcontainingtheseconditions.Forfurtherinfonnationregardingtheseconditions,seeOvowiew ofprobationandSlfpcrvflw/
ReleaseConditions?availableat:ul
                               uzul.uscourts.qov.

Defendant'
         sSignature




     Case 3:18-cr-00025-NKM-JCH Document 159 Filed 07/26/19 Page 4 of 7 Pageid#: 1163
 AO 2458    (Rev.2/12-VAW Additi
                               ons05/17)JudgmentinaCriminalCase
            Sheet317-SupervisedRelease
                                                                                                 Judgm ent-page   5   of   7
 D EFENDA N T: TH OM AS W ALTER GILLEN
 CA SE N UM BER:DVAW 318CR000025-003

                                SPECTAL COO ITIO NS OF SUPERVISION
1.Thedefendantshallpayanyspecialassessment,fine,and/orrestimtionthatisimposedbythisjudgment.
2. The defendantshallprovide the probation officerwith accessto any requested financialinform ation

3. The defendantshallnotincurnew creditchargesoropen additionallinesofcreditwithouttheapprovalofthe probation officer.
4.Thedefendantshallparticipatein aprogram oftesting andtreatmentforsubstanceabuse,asapproved by theprobation officer, untilsuch
tim easthedefendanthassatistied a11requirementsoftheprogram .
5.The defendantshallresidein aresidencefree oftirearm s,amm unition, destnlctivedevices,anddangerousweapons.

6.Thedefendantshallsubmittowarrantlesssearchandseizureofpersonandpropertyasdirectedby theprobation officer, todetennine
whetherthedefendantisinpossession offireannsand illegalcontrolledsubstances.
7.Thedefendantshallsubmittowarrantlesssearch andseizureofperson andproperty asdirected by theprobationofficerorotherlaw
cnforcementofficer,wheneversuchofficerhasreasonablesuspicionthatthedefendantisengagedincrim inalactivity.




     Case 3:18-cr-00025-NKM-JCH Document 159 Filed 07/26/19 Page 5 of 7 Pageid#: 1164
AO 2458   (Rev.2/18-VAW Additions05/17)Judgmenti
                                               naCrimi
                                                     nalCase
          Sheet5 -CrilninalM oneta:y Penalties
                                                                                          Judgmcnt-page     6       of        7
DEFEND ANT: THOM AS W ALTER GILLEN
CA SE     ER:DVAW 318CR000025-003
                                             CRIM IN AT,M O NETM W PENALTIES
    The defendantm ustpay thetotalcrim inalm onetary penaltiesunderthe scheduleofpaym entson Sheet6.

                     Assessm ent                     JVTA Assessm entW       Fine                               Restitution
TO TALS           $ 100.00                       $                       $                                 $


Z Thedeterminationofrestimtionisdeferreduntil                 .AnAmendedludgmentinaCriminalCase(AO 245C)willbeentered
    aftersuchdetermination.

1
-1 Thedefendantmustmakerestitution(includingcommunity restitution)tothefollowingpayeesintheamountlistedbelow.
     Ifthedefendantm akesapartialpaym ent,each payee shallreceive an approxim ately proportioned paym ent, unlessspecifiedotherFise
     inthepriority orderorpercentagepaymentcolumnbelow.However,pursuantto 18U.S.C 53664(1),a1lnonfederalvictimsmustbe
    paid before the United Statesispaid.
Nam e ofPayee                                        TotalLoss**             Restitution O rdered         Priority or Percentage




TOTALS


E() Restitutionamountorderedptlrsuanttopleaagreement$
Eql Thedefendantmustpayinterestonrestitutionandafineofmorethan$2,500,unlesstherestitutionorfineispaidinfullbeforethe
    fifteenthdayafterthedateofthejudgment,pursuantto1sU.S.C.j3612(9.AllofthepaymentoptionsonSheet6l   naybesubject
     topenaltiesfordelinquency anddefault,pursuantto 18U.S.C.j3612(g).

EEl Thecourtdeterminedthatthedefendantdoesnothavetheabilitytopayinterestanditisorderedthat:
    EEItheinterestrequirementiswaivedforthe EEI fine EEIrestitutîon.
    E() theinterestrequirementforthe ((((
                                        ) fine E() restitutionismodifiedasfollows:

*JusticeforV ictimsofTraffickingActof2015,Pub.L.No.114-22.
**Findingsforthetotalamountoflossesarerequired underChaptersl09A,110,1IOA,and ll3A ofTitle 18 foroffenses com m itted
on orafterSeptember 13,1994,butbefore April23,1996.

     Case 3:18-cr-00025-NKM-JCH Document 159 Filed 07/26/19 Page 6 of 7 Pageid#: 1165
A0 2458     (Rev.2/18-VAW Additions05/17)JudgmentinaCriminalCase
            Sheet6-ScheduleofPayments
DEFENDANT: THOM AS W ALTER GILLEN                                                                  Judgm ent-Page 7 of 7
CASE N UM BER:DVAW 318CR000025-003
                                                SCH ED ULE O F PA YM EN TS
Havingassessedthedefcndant'
                          sabilitytopay,thetotalcrim inalmonetarypenaltiesaredueimm ediately andpayableasfollow s:
A X Lmnpsllm paymentof$100.00           immediately,balancepayable
       I
       Z notlaterthan                        ,or
       (ql inaccordance       I
                              Z C, II;ID, I Z E, (71F or,IZ Gbelow);or
BIZ Paymenttobeginimmediately(maybecombinedwith Z C, (Z D, I     Z F,or IZ G below);or
          Paymentinequal                        (e.g.,weekly,monthly,quarterly)installmentsof$                overaperiodof
                       (e.g.,monthsoryears),tocommence                      (e.g.,30or60days)afterthedateofthisjudgment;or
          Paymentinequal                        (e.g.,weekly,monthly,quarterly)installmentsof$                overaperiodof
                       (e.g.,monthsoryears),tocommence                      (e.g.,30or60days)aûerreleasefrom imprisonmenttoa
          tenn ofsupervision;or
          Paymentduringtheterm ofsupervisedreleasewillcommencewithin                    (e.g.,30 or60days)afterreleasefrom
          imprisonm ent.Thecourtw illsetthepaymentplanbased on anassessmentofthedefendant'
                                                                                         sability topayatthattime;or
          Duringthetenuofimprisonment,paymentinequal                      (e.g.,weekly,monthly,quarterly)installmentsof
          $               ,or        % ofthedefendant'sincome,whicheveris greater =tocommence                        (e.
                                                                                                                       g.,30 or
          60days)aRerthedateofthisjudgment;A'ND paymentinequal                         (e.g.,weekly,monthly,quarterly)
          installmentsof$               during thetenn ofsupervisedrelease,tocommence                        (e.g.,30or60days)
          afterrelease from imprisonm ent.
          Specialinstnzctionsregarding thepaym entofcrim inalm onetary penalties:



Any installmentscheduleshallnotprecludeenforcementoftherestimtionorfineorderbytheUnitedStatesunder18U.S.C ûj3613and
3664(n9.
Anyinstallmentscheduleissubjecttoadjustmentbythecourtatanytimeduringtheperiodofimprisonmentorsupervision,andthedefendant
shallnotify theprobation officerandtheU .S.Attorney ofanychangeinthedefendant'seconom iccircumstancesthatmay affectthe
defendant'sabilitytopay.
Allcrim inalm onetarypenaltiesshallbem adepayabletotheClerk,U.S.DistrictCourt,210FranklinRd.,Suite540,Roanoke,Virginia24011,
fordisbursem ent.
Thedefendantshallreceivecreditforallpaym entspreviouslym adetowardanycrim inalm onetarypenaltiesim posed.
Anyobligationtopayrestitmionisjointandseveralwithotherdefendants,ifany,against.whom anorderofrestimtionhasbeenorwillbe
entered.
  I
  --IJointandSeveral
      DefendantandCo-DefendantNamesandCaseNumbers(includingdefendantnumber),TotalAmount,JointandSeveralAmount,and
      correspondingpayee,ifappropriate.




  I--IThedefendantshallpaythecostofprosecution.
  (7lThedefendantshallpaythefollowingcourtcostts):
  I--IThedefendantshallforfeitthedefendant'sinterestinthefollowingpropertytotheUnitedStates:



  Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restittztionprincipal,(3)restittltioninterest(4)5neprincipal,
  (5)fineinterest,(6)communityrestimtion,(7)penalties,and(8)costs,includingcostofprosecutionand courtcosts.
      Case 3:18-cr-00025-NKM-JCH Document 159 Filed 07/26/19 Page 7 of 7 Pageid#: 1166
